Final decree fixing the condemnation award at $85,318 affirmed, with costs to applicant-respondent, *780the findings and conclusions being modified on the law and on the facts as hereinafter provided. Although Special Term relied on a percentage rate of capitalization for which there was no explicit expert testimony, its ultimate conclusion as to the amount of the award is amply supported by other proof in the record. In any event, the whole record properly evaluated does not warrant any increase in the award. Thus, the city’s appraisal of $75,000, based on an adjusted capitalization formula using a lower net income estimate, is confirmed by comparable sales, all of which suggests a figure lower than the evaluation found by Special Term. Moreover, the city’s expert was able to cross-check his appraisal of $75,000, not only with the assessed valuation of $76,000, but also with a formula based on a uniform multiple of gross income, which formula had been used with great frequency not only in this taking, but also in the West Park taking of the adjoining properties. Indeed, but for the fact that there is no cross appeal by the city, a reduction in the valuation might be considered. The findings and conclusions are modified in accordance with the views expressed. Settle order. Concur — Botein, P. J., Brietel, Valente, McNally and Stevens, JJ.